DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of March 01, 2022, filed June 01, 2022 is acknowledged.  Claims 1, 3, 5-14, 17 and 19-21 are pending, claims 1 and 12 are independent.

Allowable Subject Matter
Claims 1, 3, 5-14, 17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed aluminum alloy is Holme et al. (“Preferential Grain Etching of AlMgSi(Zn) Model Alloys”), originally of record in the non-final rejection dated January 09,2020, hereinafter Holme, as evidenced by Nedal Aluminium (“Alloy Data Sheet EN-AW 6060 [AlMgSi]”), hereinafter Nedal, originally of record in the non-final rejection dated December 21, 2020.
Holme teaches samples of AlMgSi alloy without preferential grain etching during etching prior to anodizing (Abstract) that are extruded and comprise in weight percent: 0.6% Mg, 0.5% Si, 0.2% Fe, 0.01% Mn, 0.01% Cu and 0.03% Zn (Pg. C424 Right Col [2]; ratio of Cu/Zn is 0.33), the remainder as evidenced by Nedal of AlMgSi alloy is max 0.05 wt.% Cr, max wt. % 0.10 Ti, others each max 0.05 wt. % total others max 0.15 wt. % and the remainder aluminum (Nedal [2]), that has a T5 temper (Pg. C424 Right Col. [2]), and when Zn is 0.03 wt. % (and the Cu is 0.01 wt.%), the preferential etching was negligible (Pg. C425 Right Col. [1]).  The compositional proportions disclosed by Holme and evidenced by Nedal overlap applicants claimed ranges except for Cu and Zn, and Cu and Zn are extremely close to the claimed range (Holme teaches Cu 0.01% and the lower limit of the claim is greater than 0.0125% and Holme teaches Zn of 0.03% and the lower limit of the claim is greater than 0.03%).  This establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select the proportions of Holme, and where the claimed amounts do not overlap with the prior art, but are merely close (MPEP 2144.05 I).
Further regarding the limitations of Cu over 0.0125 wt.% to be within the claimed range (i.e. potentially 0.0125001 wt.%) and Zn over 0.03 wt.% to be within the claimed range (i.e. potentially 0.03001 wt.%), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (MPEP 2144.05 (I)).  As evidence of this, the applicant’s own data shows that 0.01 wt.% Cu and 0.03 wt.% Zn indeed have the desired properties of the claimed invention (Remarks filed May 27, 2021 Table and Figure on Pg. 11). In addition, all gloss values in the graph are within the range claimed in claim 1.  Furthermore, the claim set filed on May 31, 2018 allowed for values of Cu at minimally greater than 0.005 wt% Cu and minimally greater than 0.025 weight % Zn (claim 1) that resulted in the claimed gloss value (claim 12) (establishing a prima facie case of obviousness where one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that these values would produce the desired gloss values (MPEP 2144.05 I)).  Therefore, the extremely minor difference between the prior art of record and the present claim limitations for Cu and Zn is not expected to yield different properties, absent an objective showing of unexpected results or criticality. 
Holme as evidenced by Nedal does not specifically teach a gloss value of 5.7 or higher (or 7 or higher) when measured at an angle of 60⁰ along an extrusion direction.  However, Holme as evidenced by Nedal teaches a substantially identical extruded, etched and anodized aluminum alloy as that which the applicant claims (see above), to that which the applicant discloses in Pg. 3 [1]; Pg. 5 [4], of the originally filed specification as resulting in the described optimal gloss of the alloy.  Applicant discloses where the claimed composition results in the described optimal gloss of the alloy, Pg. 3 [1]; Pg. 5 [4].  As Holme as evidenced by Nedal teaches a substantially identical alloy as that which applicant claims and discloses as causing the described gloss values, one would reasonably expect the product of Holme as evidenced by Nedal to possess the claimed gloss properties, absent an objective showing.  See MPEP 2112. 
	Holme does not teach or suggest, alone or in combination with the prior art, Mn of 0.03-0.20 in weight percent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed June 01,2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of March 01, 2022 has been withdrawn. 

Applicant’s arguments, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of March 01, 2022 has been withdrawn.  Specifically, applicant’s argument that the 0.01 wt% Mn of Holme is not close enough to the 0.03 wt% lower limit claimed is persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784